Appeal by the defendant from a resentence of the Supreme Court, Queens County (Wong, J.), imposed May 31, 2012, upon his conviction of robbery in the first degree (five counts), robbery in the second degree (six counts), grand larceny in the second degree, and burglary in the second degree (two counts), upon a jury verdict, the resentence being a period of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court (Katz, J.) on April 16, 2004.
Ordered that the resentence is affirmed.
Contrary to the defendant’s contention, since he had not yet completed the previously imposed terms of imprisonment when he was resentenced, the resentencing to a mandatory period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Rogers, 105 AD3d 776 [2013]; People v Dawkins, 87 AD3d 550 [2011]). Rivera, J.E, Hall, Roman and Cohen, JJ., concur.